DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 02/23/2022 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Packard et al. (US PAP2017/0143288 A1).
            With respect to claim 11, Packard et al. teach an imaging system (100) (see abstract; Figs. 5A-23; paragraphs 0012-0014 and 0093-0103) comprising: 

    PNG
    media_image1.png
    475
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    501
    481
    media_image2.png
    Greyscale
a housing (120); an elongate member (112) extending from the housing (120); a mount (128) slidably secured to the elongate member; a C-shaped arm (110) defining a C-shaped arm axis and movably attached to the mount (128), the C- shaped arm (110) rotatable on the mount (128) about a first axis perpendicular to the elongate member and about the C-shaped arm axis, the C-shaped arm (110) comprising an imaging tool; and a control system configured to selectively cause the mount to slide along the elongate member and the C-shaped arm (110) to rotate relative to the mount, and to selectively activate the imaging tool (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103).
            With respect to claim 12, Packard et al. teach the imaging system of claim 11 (see Figs. 5A-23; paragraphs 0093-0103), wherein the housing and the elongate member are supported by a plurality of wheels (122) (paragraphs 0091 and 0095).
            With respect to claim 13, Packard et al. teach the imaging system of claim 12 (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103), wherein at least some of the plurality of wheels are powered, and further wherein the control system is further configured to selectively activate the powered wheels) (paragraphs 0091 and 0095).
            With respect to claim 14, Packard et al. teach the imaging system of claim 11 (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103), wherein the C-shaped arm is movable between a storage configuration, in which the C-shaped arm and the elongate member are co-planar, and an operating position, in which the C-shaped arm defines a first plane and the elongate member defines a second plane perpendicular to the first plane (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103).
           With respect to claim 15, Packard et al. teach the imaging system of claim 11 (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103), wherein the mount is slidable along the elongate member by a distance of at least 50 cm (implicit range to image the patient).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazess (US Patent 5,745,544).
           With respect to claim 16, Mazess teaches a method of operating an imaging device (10), comprising (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6): aligning a linear track of an imaging device with an object to be imaged, the object elongated in a longitudinal direction; rotating a C-shaped arm (14) of the imaging device (10) so that an axis defined by the C-shaped arm extends through the object in the longitudinal direction (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6); 
    PNG
    media_image3.png
    561
    476
    media_image3.png
    Greyscale
activating a source (12) and detector (13) secured to the C-shaped arm (14) (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6); and moving the C-shaped arm along the linear track in a first direction while the source and detector are activated to yield a first elongate image of the object (16) (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6).
           With respect to claim 17, Mazess teaches the method of claim 16 (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6), further comprising: rotating the C-shaped arm of the imaging device by approximately 90 degrees about the axis; and moving the C-shaped arm along the linear track in a second direction while the source and detector are activated to yield a second elongate image of the object (16) (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6).
           With respect to claim 18, Mazess teaches the method of claim 16 (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6), wherein aligning the linear track of the imaging device (10) with the object (16) to be imaged comprises moving the linear track directly underneath the object (16) to be imaged (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6).
          With respect to claim 19, Mazess teaches the method of claim 16 (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6), wherein aligning the linear track of the imaging device with the object (16) to be imaged comprises positioning the linear track parallel to but laterally offset from the object (16) to be imaged (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al. (US Patent 10,799,194 B2) in view of Harrawood et al. (US Patent 5,386,456) and Packard et al. (US PAP 2017/0143288 A1).
            With respect to claim 1, Stanton et al. teach an imaging device (100) comprising (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23): a wheeled base comprising an elongate track (70); a trolley comprising a base portion slidably connected to the elongate track and an upper portion rotatably connected to the base portion, the trolley slidable along the elongate track a distance of at least 40 cm (implicit range to image the patient); 

    PNG
    media_image4.png
    468
    503
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    540
    492
    media_image5.png
    Greyscale

a C-shaped arm holding a gantry ring, the C-shaped arm rotatably supported by the upper portion of the trolley but fail to explicitly mention that a source fixedly secured to the C-shaped arm; and a detector fixedly secured to the C-shaped arm opposite the source. 
            Harrawood et al. discloses a system for X-ray imaging which explicitly teaches an imaging device comprising (See Figs. 1-8): a wheeled base comprising an elongate track (210); a trolley (211) comprising a base portion slidably connected to the elongate track and an upper


    PNG
    media_image6.png
    339
    419
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    553
    471
    media_image7.png
    Greyscale

portion connected to the base portion, the trolley (211) slidable along the elongate track (210) a distance of at least 40 cm (implicit range to image the patient); a C-shaped arm (150) defining a semi-circle about a C-shaped arm axis (see Figs. 1-8; column 3, line 34 - column 4, line 2), the C-shaped arm (150) rotatably supported by the upper portion of the trolley; a source (131) fixedly secured to the C-shaped arm; and a detector (132) fixedly secured to the C-shaped arm opposite the source providing user with capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus (see Figs. 1-8; column 3, line 34 - column 4, line 2).
           Packard et al. discloses an X-ray imaging system which explicitly teaches an imaging system (100) (see abstract; Figs. 5A-23; paragraphs 0012-0014 and 0093-0103) comprising: 

    PNG
    media_image1.png
    475
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    501
    481
    media_image2.png
    Greyscale
a housing (120); an elongate member (112) extending from the housing (120); a mount (128) slidably secured to the elongate member; a C-shaped arm (110) defining a C-shaped arm axis and movably attached to the mount (128), the C- shaped arm (110) rotatable on the mount (128) about a first axis perpendicular to the elongate member and about the C-shaped arm axis, the C-shaped arm (110) comprising an imaging tool; and a control system configured to selectively cause the mount to slide along the elongate member and the C-shaped arm (110) to rotate relative to the mount, and to selectively activate the imaging tool while providing user with capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103).
            Stanton et al., Harrawood et al. and Packard et al. disclose related methods/apparatuses for X-ray imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the C-shaped arm rotatably supported by the upper portion of the trolley; a source fixedly secured to the C-shaped arm; and a detector fixedly secured to the C-shaped arm opposite the source as suggested by Harrawood et al. and Packard et al. in the apparatus of Stanton et al., since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
           It would have been obvious to treat Stanton et al. Stanton et al., Harrawood et al. and Packard et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 2, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein the upper portion is rotatable relative to the base portion about a first axis perpendicular to the elongate track (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23).
            With respect to claim 3, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach that the upper portion is configured to selectively rotate the C-shaped arm about the C-shaped arm axis since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
             With respect to claim 4, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach
4. The imaging device of claim 1, wherein Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach that the trolley further comprises an intermediate arm rotatable between a first position parallel to the elongate track and a second position perpendicular to the elongate track since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
            With respect to claim 5, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the wheeled base that can be a plurality of omnidirectional wheels as known alternative in the related art.
            With respect to claim 6, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the wheeled base comprises: a plurality of powered wheels; and a controller for selectively activating the powered wheels to move the wheeled base relative to a stationary object since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
           With respect to claim 7, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein the trolley is slidable along the elongate track a distance of at least 60 cm (implicit range to image the patient).
           With respect to claim 8, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach a processor; and a memory storing instructions for execution by the processor that, when executed, cause the processor to: transmit a first signal that causes the upper portion to rotate relative to the base portion; transmit a second signal that causes the C-shaped arm to rotate about the C- shaped arm axis; activate the source and the detector; and transmit a third signal that causes the trolley to slide along a length of the elongate track in a first direction since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
           With respect to claim 9, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 8, wherein Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach that the memory stores additional instructions for execution by the processor that, when executed, further cause the processor to: transmit a fourth signal that causes the wheeled base to automatically move in a second direction opposite the first direction since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
             With respect to claim 10, Stanton et al. (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23) as modified by Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach the imaging device of claim 1, wherein Harrawood et al. (see Figs. 1-8; column 3, line 34 - column 4, line 2) and Packard et al. (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) teach a sensor for determining a position of the C-shaped arm relative to a stationary object since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mazess (US Patent 5,745,544) as applied to claim 16 above, and further in view of Fortuna et al. (US PAP 2018/0289339 A1).
           With respect to claim 20, Mazess teaches the method of claim 19 but fail to explicitly teach an arrangement wherein rotating the C-shaped arm comprises rotating an arm of the imaging device that secures the C-shaped arm to the linear track from a first position in which the arm is parallel with the linear track to a second position in which the arm is perpendicular to the linear track. 
           Fortuna et al. teach an X-ray imaging method wherein rotating the C-shaped arm

    PNG
    media_image8.png
    619
    400
    media_image8.png
    Greyscale
  comprises rotating an arm of the imaging device that secures the C-shaped arm to the linear track from a first position in which the arm is parallel with the linear track to a second position in which the arm is perpendicular to the linear track (see rotation about axis 5a in Figs. 1a and 1b; paragraph 0069) in order provide user with the capabilities to perform scanning from any angle. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide rotating the C-shaped arm comprising rotating an arm of the imaging device that secures the C-shaped arm to the linear track from a first position in which the arm is parallel with the linear track to a second position in which the arm is perpendicular to the linear track as suggested by Fortuna et al. in the method of Mazess, since such a modification would provide user with the capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus.
           It would have been obvious to treat Mazess and Fortuna et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  The Examiner’s conclusion that claim 20  would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./    March 22, 2022